UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6181


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ALONZA RUFUS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:02-cr-00550-MBS-1)


Submitted:   June 30, 2016                 Decided:   July 11, 2016


Before GREGORY, Chief Judge, and WILKINSON and NIEMEYER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Michael Alonza Rufus, Appellant Pro Se.       Beth Drake, Acting
United States Attorney, William Kenneth Witherspoon, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael   Alonza   Rufus   appeals   the    district     court’s   order

denying his motion for a writ of error coram nobis pursuant to

28 U.S.C. § 1651 (2012).        We have reviewed the record and find

no   reversible   error.    Accordingly,        we   affirm   the   district

court’s order.     See United States v. Rufus, No. 3:02-cr-00550-

MBS-1 (D.S.C. Jan. 5, 2016).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                    AFFIRMED




                                    2